 1
 2                                                                        FILED IN THE
                                                                      U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON
 3
 4                                                               Aug 29, 2019
                                                                     SEAN F. MCAVOY, CLERK
 5
 6                           UNITED STATES DISTRICT COURT
 7                     EASTERN DISTRICT OF WASHINGTON
 8
 9
10 UNITED STATES OF AMERICA,                No. 4:19-cr-06002-SAB
11              Plaintiff,
12              v.                          ORDER DENYING DEFENDANT’S
13 MONICA RAEVEN LINKER, (a/k/a             MOTION TO DISMISS COUNT
14 “Michael Noah Belford”),                 TWO OF THE INDICTMENT
15              Defendant.
16
17        Before the Court is Defendant’s Motion to Dismiss Count Two of the
18 Indictment, ECF No. 58. Count Two of the Superseding Indictment charges
19 Defendant with Distribution of Child Pornography, in violation of 18 U.S.C. §
20 2252A(a)(2)(A), (b)(1). ECF No. 33. The Government alleges Defendant engaged
21 in distribution of child pornography when an undercover FBI agent downloaded
22 child pornography from Defendant’s shared folder using peer-to-peer file-sharing
23 software. Defendant contends the Government’s theory fails, as a matter of law,
24 because criminal liability attaches only when the FBI agent downloads the alleged
25 child pornography. Defendant argues a Government agent’s actions cannot
26 complete an offense that a defendant has yet to commit. The Court disagrees.
27
28
      ORDER DENYING DEFENDANT’S MOTION TO DISMISS COUNT
      TWO OF THE INDICTMENT ^ 1
 1        The Ninth Circuit Court of Appeals has held that “evidence is sufficient to
 2 support a conviction for distribution [of child pornography] when it shows that the
 3 defendant maintained child pornography in a shared folder, knew that doing so
 4 would allow others to download it, and another person actually downloaded it.”
 5 United States v. Budziak, 697 F.3d 1105, 1109 (9th Cir. 2012). “ ‘ [E]vidence of a
 6 deliberate, affirmative action of delivery’ is not required to sustain a conviction for
 7 distribution of child pornography.” United States v. Vallegos, 742 F.3d 902, 907
 8 (9th Cir. 2014) (quoting Budziak, 697 F.3d at 1108-09). In this case, the
 9 Government’s theory appears sufficient to support a conviction for distribution of
10 child pornography. For that reason, Defendant’s motion is denied.
11        Accordingly, IT IS HEREBY ORDERED:
12        1. Defendant’s Motion to Dismiss Count Two of the Indictment, ECF No.
13 58, is DENIED.
14        IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
15 this Order and provide copies to counsel.
16        DATED this 29th day of August 2019.
17
18
19
20
21
                                                         Stanley A. Bastian
22
                                                     United States District Judge
23
24
25
26
27
28
      ORDER DENYING DEFENDANT’S MOTION TO DISMISS COUNT
      TWO OF THE INDICTMENT ^ 2
